Title: To Thomas Jefferson from Samuel Smith, 16 September 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr. Sir/
                            
                            Balte. 16. septr. 1806
                        
                        Letters Such as the inclosed Shew with more truth the State of things at St. Louis than any Official
                            Communication that will be Sent. I Still Continue to be of opinion that It will be for the General Quiet to appoint
                                Some New Man, not known to any of the Parties to the Government
                            of Louisiana & am 
                  Dr. Sir/ your friend & Servt.
                        
                            S. Smith
                            
                        
                    